Ostrander, C. J.
(after stating the facts). Respondent is charged with having in his possession and with selling, not stamped, “a certain mixture commonly known as oleomargarine.” The proof is that he sold a substance, not butter, but a substitute for it, artificially colored with annotta to give it a yellow color.
Section 6 of said Act No. 63 reads as follows:
“For the purpose of this act certain manufactured substances, certain extracts and certain mixtures and *600compounds, including such mixtures and compounds with butter, shall be known and designated as ‘oleomargarine,’ namely: All substances heretofore known as oleomargarine, oleo, oleomargarine oil, butterine, lardine, suine and neutral; all mixtures and compounds of oleomargarine, oleo, oleomargarine oil, butterine, lardine, suine and neutral; all lard extracts and tallow extracts; and all mixtures and compounds of tallow, beef fat, suet, lard, lard oil, vegetable oil, butterine, lardine, suine and neutral; all lard extracts and tallow extracts; and all mixtures and compounds of tallow, beef fat, suet, lard, lard oil, vegetable oil, intestinal fat, and offal fat, made in imitation or semblance of butter, or when so made, calculated or intended to be sold or used as butter or for butter.”
In Jasnowski v. Judge of Recorder’s Court, 195 Mich. 269, a person was informed against, charged with selling a certain quantity of oleomargarine containing foreign yellow coloring matter which caused said oleomargarine to have the appearance and be in imitation of yellow butter produced from the pure milk and cream of the cow. The information was laid under the provisions of Act No. 22, Public Acts of 1901 (2 Comp. Laws 1915, § 6393), the first section of which reads:
“No person, by himself or his agents, or servants, shall render or manufacture, sell, offer for sale, expose for sale, or have in his possession with intent to sell, any article, product or compound made wholly or in part out of any fat, oil or oleaginous substance or compound thereof, not produced from unadulterated milk or cream from the same, which shall be in imitation of yellow butter produced from pure unadulterated milk or cream of the same: Provided, That nothing in this act shall be construed to prohibit the manufacture or sale of oleomargarine in a separate and distinct form, and in such manner as will advise the consumer of its real character, free from coloration or ingredient that causes it to look like butter.”
The information was quashed upon motion of re*601spondent, the trial court being of opinion that Act No. 63 of the Public Acts of 1913 repealed the law of 1901. In reversing the ruling of the trial court, we held the acts not to be in conflict with each other, saying:
“The respondent may sell oleomargarine — the substance defined in the act of 1913 — by complying with the conditions of the act, and may not sell oleomargarine containing an ingredient or matter not named in the statute of 1913, introduced for the purpose of coloring the substance to imitate yellow butter.”
We said further:
“What oleomargarine is is defined in the law of 1913. The definition excludes coloring matter. If matter is introduced for the purpose of coloring it, a compound not recognized in the law as oleomargarine is produced.”
And see Bennett v. Carr, 134 Mich. 243. What was said in Jasnowski v. Judge of Recorder’s Court was not obiter. The conclusion could have been reached upon no other reasoning. The conclusion which was reached denied the contention that after the law of 1913 became effective it was lawful to sell oleomargarine artificially colored.
Both acts referred to are police regulations. They must be read and considered together. If we do this, it is apparent that respondent was not required to stamp or stencil the substance which he sold. Impliedly, he was forbidden to do so. If he had complied exactly with the law of 1913, he would still have made an unlawful sale. Indeed, he would have added deceit to deception, used a label in apparent compliance with one law to aid in the violation of another. The law of 1913 relates to the stamping and stenciling of a substance which when stamped and stenciled may be used, a substance defined in the act itself, a definition which excludes artificial coloring matter.
*602Applying what was said in Jasnowski v. Judge of Recorder’s Court, supra, we are of opinion that the evidence did not sustain the information and that the conviction should be set aside and the respondent discharged.
Bird, Moore, Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.